DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 4 November 2019 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 21 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 23 each recite “comprises surfactant particles having encapsulated at least one of the desiccant particles” for which there is insufficient written description support.  It is noted that while Applicant’s specification as filed discloses (A) that the presence of surfactant may result in encapsulation (sic) desiccation particles…” [0047] and (B) that “…the formation of surfactant particles that do not include associated desiccant can result in cavities in the resulting film for which no desiccant is in communication” [0047].  Applicant’s specification provides no disclosure for surfactant particles which have encapsulated at least one desiccant particle.  Appropriate action is required.

Claims 20, 22, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 20 recite “comprising particles dispersed with a homogenous distribution throughout the layer” and claim 22 recites “wherein the desiccant particles have a homogeneous distribution”  However, the term “homogenous distribution” is a term of degree as a distribution may be more or less homogenous.  This position is supported by Applicant’s disclosure which recites “It is believed that the more homogeneously the desiccant is distributed in the polymeric matrix…” and “To increase the homogeneous distribution of the desiccant particles,…” (see paragraph 0035 of Applicant’s specification as filed).  Both of these recitation indicate that the term “homogeneous” encompasses a range of distributions, and thus the term is a term of degree.  Additionally, it is noted that neither the claims nor Applicant specification set forth a standard by a film is to be judged regarding particles being dispersed with a homogenous distribution throughout the layer.  Thus, in light of the claims and the instant specification, one of ordinary skill in the art would not be reasonably apprised of whether a given distribution of particles is to be considered homogeneous or not.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention.  Appropriate action is required. For the purpose of examination, the Examiner will interpret any particle which is mixed with or distributed/disposed in a polymer matrix as being homogeneously distributed. Claim 23 is rejected for depending from indefinite claim 22


Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “wherein the polymeric matrix of the at least one inner layer comprises a polypropylene, polyethylene or polyethylene terephthalate.” However, claim 1 from which claim 18 depends requires that the inner layer comprise polypropylene, polyethylene or polyethylene terephthalate.  As such, claim 18 does not further limit the scope of claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 17, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al., US 2012/0308789 (“Lockhart”)(previously cited) in view of Kong et al., US 2006/0024520 (“Kong ‘520”)(newly cited).
Regarding claims 1 and 20, Lockhart discloses a food packaging pouch formed of a biaxially oriented multilayer film comprising a core layer (i.e. an inner layer) disposed between a sealant layer and a skin layer (i.e. outer layers) [abstract, 0002, 0012, 0020, 0024, 0111, 0128].  The core layer may be formed from a polypropylene or a polyethylene [0069-0071] and the film may be biaxially oriented [0111].  As such, the core layer may be a biaxially oriented polypropylene or biaxially oriented polyethylene which read on the claimed inner layer.
The core layer may comprise voids and void-initiating particles having an average diameter of from about 0.1 µm (i.e. about 100 nm) to 100 µm distributed therein [0012, 0102].  The void-initiating particles may be an inorganic particulate material [0012, 0102].  
Since the voids (i.e. cavities) of the disclosed film are formed using void-initiating particles, it logically follows that the void-initiating particles would be left in the void after void formation.  As such, the void-initiating particles would have been in communication with the cavities as claimed.  Since the core layer of the film is positioned between the food product and the external environment, the core layer (i.e. the inner layer) is reasonably interpreted as being configured to maintain a desired range of moisture content within the package as claimed.
Lockhart is silent regarding the film comprising silica particles. 
Kong ‘520 discloses a multilayer packaging film having a cavitated core layer comprising a particulate filler (void-initiating particles) [abstract, 0002, 0027, 0028, 0030, 0055, 0096]. Kong ‘520 teaches that the filler may be silica [0055].
Lockhart and Kong ‘520 are both directed towards multilayer packaging films comprising a cavitated layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Lockhart with the teachings of Kong ‘520 by utilizing silica particles as the void-initiating particles in the core layer because silica particles were art recognized to be suitable for use for forming voids (see MPEP 2144.07).  The resulting film would have comprised a cavitated, biaxially stretched polypropylene or polyethylene core layer comprising silica particles.  It is noted that Applicant’s specification discloses that silica is a desiccant [0029].  As such, the silica particles in the core layer of the film of modified Lockhart would have read on the claimed desiccant particles.  The silica particles would have had a particle size of from about 100 nm to 100 µm which overlaps, and therefore renders obvious, the claimed particle size (see MPEP 2144.05).
Regarding claims 3-5, Lockhart teaches that the core layer may comprise less than 30wt% of the void-initiating particles [0102] which encompasses, and therefore renders obvious, the claimed range of amounts of desiccant.
Regarding claims 6 and 7, Lockhart teaches that the multilayer film may comprise two core layers [0012] which reads on the two inner layers recited in claim 6.  Alternatively, MPEP 2144.04 VI(B) establishes that it is prima facie obvious to duplicate a part in a known invention unless a new and unexpected result is produced. Additionally, Lockhart teaches that the core layer may comprise less than 30wt% of the void-initiating particles [0102] which encompasses, and therefore renders obvious, the range of amounts of desiccant recited in claim 7.
Regarding claim 8, while Lockhart is silent regarding which outer layer contacts the foodstuff, it is noted that either the sealant layer or the skin layer reads on the claimed first outer layer.  As such, regardless of which outer layer (i.e. the sealant layer or the skin layer) contacts the food, the food packaging pouch of modified Lockhart would meet the limitations of claim 8.
Regarding claim 9, Lockhart teaches that both the sealant layer and the skin layer are sealable [0010, 0012, 0068].  As such, either of these two layers reads on the claimed first outer layer.  
Regarding claims 10 and 11, Lockhart does not teach that either the sealant layer or the skin layer are required to comprise a desiccant.  As such, Lockhart fairly teaches a first and second outer layer which are free of desiccant.
Regarding claims 12 and 13, Lockhart does not teach the disclosed multilayer film/package is required to comprise a metal layer.  As such, Lockhart fairly teaches a multilayer film/package which is free of a metal layer as claimed.
Regarding claim 14, as is noted above, modified Lockhart teaches silica void-initiating particles.  Applicant’s specification discloses that silica is capable of adsorbing water either via physisorption or upon reacting with water sorbs water via physisorption (see paragraph 0029 of Applicant’s specification as filed).
Regarding claims 17 and 18, Lockhart teaches that the core layer may comprise a polypropylene resin [0069-0070] which reads on the polyolefin of claim 17 and the polypropylene of claim 18. 
Regarding claim 22, while modified Lockhart does not explicitly disclose that at least some of the desiccant particles are positioned in communication with multiple cavities of the plurality of cavities it is noted that the film of the food packaging pouch of modified Lockhart would have been substantially identical to the claimed package in terms of being a multilayer film comprising a core layer formed from a biaxially stretched polymer film comprising silica particles distributed therein wherein the silica particles have a particle size range which overlaps with the claimed particle size range.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film of the food packaging pouch of modified Lockhart would intrinsically exhibit claimed desiccant particles positioned in communication with multiple cavities of the plurality of cavities (see MPEP 2112V).  It is noted that Applicant’s specification does not disclose that any particular processing step or treatment is required in order to arrive at the article of claim 22.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lockhart in view of Kong ‘520 as applied to claims 1 and 22 above, and further in view of Aoyama et al., US 4,814,124 (“Aoyama”) (previously cited).
Regarding claim 23, as is described above, Lockhart as modified with Kong ‘520 discloses a food packaging pouch which meets all the limitation of claim 23 except for the presence of surfactant particles that have at least one of the desiccant particles associated therewith [abstract, 0002, 0012, 0020, 0024, 0111, 0128]. 
Aoyama discloses a porous polyolefin packaging film comprising a polyolefin resin and an inorganic filler (abstract, col. 1 line 65-col. 2 lines 21). The inorganic filler may be, inter alia, silica (col. 2 lines 35-40).  Aoyama teaches that in view of dispersibilty and stretchability of the film, it is preferable to surface treat the filler with a fatty acid (col. 2 lines 63-58).
Modified Lockhart and Aoyama are both directed towards inorganic filled porous polyolefin packaging films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of the package of modified Lockhart with the teachings of Aoyama by surface treating the silica particles of the core layer with a fatty acid in order to improve dispersibility and arrive at a desired degree of stretchability.  The fatty acid treated silica particles would have read on the surfactant particles that have encapsulated desiccant particles recited in claim 21.

Claims 1, 3-14, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., US 5,153,038 (“Koyama”)(previously cited) in view of Kaimoto et al., US 2016/0030918 (“Kaimoto”)(previously cited) and Chanda, M. et al., Plastics Technology Handbook, 4th edition, CRC Press, Boca Raton, 2007 (“Chanda”)(newly cited)(copy provided herewith).
Regarding claims 1 and 20, Koyama discloses a multilayer packaging film and a packaging article formed therefrom (abstract, col. 1 lines 9-14, col. 2 lines 34-42, col. 9 line 55-col. 10 lines 16).  The multilayer film comprises an intermediate layer containing a water-absorbing agent (i.e. a desiccant) wherein the intermediate layer is disposed between a first and second outer layer (col. 5 lines 22-68, figs. 1-5).  The intermediate layer is formed from an ethylene/vinyl alcohol copolymer (claim 1) which reads on the claimed polyethylene. Koyama teaches forming the packaging article by vacuum forming or stretch forming which would have resulted in stretching of the film (col. 10 lines 9-13). The water absorbing agent may be, inter alia, silica (col. 6 line 30-col. 7 line 14).  
While Koyama does not explicitly recite that the intermediate layer containing the water-absorbing agent comprises a plurality of cavities, it is noted that the layer would have comprised inorganic desiccant particles dispersed in a resin matrix which has been stretched.  Such a process is understood by those of ordinary skill in the art to result in cavitation (i.e. the formation of cavities).  This conclusion is supported by Applicant’s specification which discloses that the orientation of the film layer in which the desiccant particles are present in the polymer matrix can cause cavities to preferentially form in the region of the desiccant particles (paragraph 0048 of specification as filed). As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the intermediate layer containing the water-absorbing particles would have intrinsically comprised a plurality of cavities and at least some of the cavities would have been in communication with water-absorbing particles.
Koyama goes on to teach that the packaging film may be formed by compressed air forming (i.e. a blown film)(col. 10 lines 9-14).
Koyama is silent the intermediate layer being biaxially stretched, the particle size of the water absorbing agent, and the packaging article comprising a foodstuff.
Kaimoto discloses a multilayer packaging film and packaging article formed therefrom [abstract, 0003, 0010, 0033, 0182].  The multilayer film comprises an intermediate moisture absorbing layer comprising a moisture-absorbing agent (i.e. a desiccant).  The moisture-absorbing agent is an amorphous silica particle having an average particle diameter of 10 nm or less on to which is adsorbed an inorganic water-absorbing material [0017, 0051, 0057, 0099, 0100]. The moisture absorbing particles have a high moisture absorbing rate and a large moisture absorbing capacity [0138].
Chanda teaches that by forming films using a blown-film technique it is possible to biaxially orient the film which results in nearly equal physical properties in both direction (i.e. MD and TD), thereby giving a film of maximum toughness (page 2-29, first full paragraph). 
Koyama and Kaimoto are both directed towards multilayer packaging films and packaging formed therefrom wherein the film comprises an intermediate moisture absorbing layer comprising a moisture-absorbing agent. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film/package of Koyama by utilizing the moisture-absorbing material taught by Kaimoto as the moisture absorbing particles in the intermediate layer in order to take advantage the material’s high moisture absorbing rate and a large moisture absorbing capacity.  It would have also been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have packaged foodstuff in the packaging article of Koyama because as is taught by Kaimoto moisture absorbing packaging was known at the time to be useful for packaging foodstuff. 
Koyama and Chanda are both directed towards blown polymeric films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Koyama with the teachings of Chanda by blowing the film so as to be biaxially stretched with the expectation of producing a film having maximum toughness.
The packaging of modified Koyama would have contained a foodstuff as recited in claim 1.  The packaging would have been formed from a multilayer film comprising an inner layer disposed between a first and second outer layer which reads on the multilayer moisture barrier recited in claim 1.  The inner layer would have been formed from a biaxially stretched polyethylene. The inner layer would have comprised moisture-absorbing particles which would have intrinsically been located in a plurality of cavities formed within the polymer matrix of the layer due to stretching of the film.  
The multilayer film of the packaging would have been stretched and therefore the inner layer would have been oriented as claimed.  Since the inner layer would have been positioned between the foodstuff and the external environment it would have been configured to maintain a desired range of moisture content with the package as claimed.
The moisture absorbing particles disposed in the inner layer would have comprised a silica particle having a diameter of less than 10 nm onto the surface of which is adsorbed a desiccant material. Given that the silica particle size is less than 10 nm and that the desiccant material would have been adsorbed onto the surface of the silica particle and not coated onto the surface, there is a reasonable expectation that the silica particle comprising the desiccant material would have had a particle which meets the limitation of claim 1.
Regarding claims 3-5, Koyama teaches that the water-absorbing agent may be incorporated into the intermediate oxygen barrier layer in amounts of from 1 to 300 wt% (col. 3 lines 23-28).  As such, Koyama teaches a range of amounts which overlaps or encompasses, and therefore renders obvious, the claimed range of amount (see MPEP 2144.05).
Regarding claims 6 and 7, Koyama teaches an embodiment of the disclosed film which comprises two intermediates containing the water-absorbing agent (col. 5 lines 49-63, Fig. 4- layers 2e and 2f).
Regarding claims 8 and 9, Koyama teaches that the film comprises a layer which is described as being an inner layer (col. 5 lines 21-68, figs. 1-5) which reads on the claimed first outer layer.  Since essentially any layer of essentially any material can be sealed either by heat, with an adhesive, or mechanically, the disclosed inner layer is interpreted as being sealable.
Regarding claims 10 and 11, Koyama does not teach or suggest adding a desiccant to the inner layer.  The film taught by Koyama also comprises a layer which is described as an outer layer (col. 5 lines 21-68, figs. 1-5) which reads on the claimed second outer layer.  Koyama does not teach or suggest adding a desiccant to the outer layer.
Regarding claims 12 and 13, Koyama does not require the incorporation of a metal layer into the disclosed film or package.
Regarding claim 14, as noted above, the water-absorbing particle taught by Kaimoto comprise a silica particle adsorbed onto which is a water-absorbing material.  Kaimoto also teaches that the water-absorbing material may be calcium chloride [0021, 0100]. Applicant’s specification discloses that both silica and calcium chloride sorb water via physiosorption (see paragraph 0029 of Applicant’s specification as filed).
Regarding claim 16, Kaimoto teaches that the silica may be Aerosil 300SF75 [0062].  Oguma serves as evidence that Aerosil 300SF75 is a fumed silica [0077].
Regarding claims 17 and 18, Koyama teaches that the intermediate layer may be formed from an ethylene/vinyl alcohol copolymer (col. 7 lines 17-31) which comprises repeat units of ethylene and therefore reads on the polyolefin recited in claim 17 and the polyethylene recited in claim 18.
Regarding claim 22, while modified Koyama does not explicitly disclose that at least some of the desiccant particles are positioned in communication with multiple cavities of the plurality of cavities it is noted that the film of the food packaging pouch of modified Koyama would have been substantially identical to the claimed package in terms of the being a multilayer film comprising a core layer formed from a biaxially stretched polymer film comprising silica particles distributed therein wherein the silica particles have a particle size range which overlaps with the claimed particle size range.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film of the food packaging pouch of modified Koyama would intrinsically exhibit claimed desiccant particles positioned in communication with multiple cavities of the plurality of cavities (see MPEP 2112V).  It is noted that Applicant’s specification does not disclose that any particular processing step or treatment is required in order to arrive at the article of claim 22.  

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart in view of Kong ‘520 and Aoyama.
Regarding claim 21, Lockhart discloses a food packaging pouch formed a biaxially oriented multilayer film comprising a core layer (i.e. an inner layer) disposed between a sealant layer and a skin layer (i.e. outer layers) [abstract, 0002, 0012, 0020, 0024, 0111, 0128].  The core layer may be formed from a polypropylene or a polyethylene [0069-0071] and the film may be biaxially oriented [0111].  As such, the core layer may be a biaxially oriented polypropylene or biaxially oriented polyethylene which read on the claimed inner layer. The core layer may comprise voids and void-initiating particles having an average diameter of from about 100 nm to 100 µm distributed therein [0012, 0102].  The void-initiating particles may be an inorganic particulate material [0012, 0102].  
Since the voids (i.e. cavities) of the disclosed film are formed using void-initiating particles, it logically follows that the void-initiating particles would be left in the void after void formation.  As such, the void-initiating particles would have been in communication with the cavities as claimed.  Since the multilayer film of the packaging is biaxially oriented, it logically follows that the core layer would be an oriented layer as claimed. 
Lockhart is silent regarding the film comprising silica particles and the particles being encapsulated by a surfactant. 
Kong ‘520 discloses a multilayer packaging film having a cavitated core layer comprising a particulate filler (void-initiating particles) [abstract, 0002, 0027, 0028, 0030, 0055, 0096]. Kong ‘520 teaches that the filler may be silica [0055].
Aoyama discloses a porous polyolefin packaging film comprising a polyolefin resin and an inorganic filler (abstract, col. 1 line 65-col. 2 lines 21). The inorganic filler may be, inter alia, silica (col. 2 lines 35-40).  Aoyama teaches that in view of dispersibilty and stretchability of the film, it is preferable to surface treat the filler with a fatty acid (col. 2 lines 63-58).
Lockhart and Kong ‘520 are both directed towards multilayer packaging films comprising a cavitated layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Lockhart with the teachings of Kong ‘520 by utilizing silica particles as the void-initiating particles in the core layer because silica was art recognized to be suitable for use for forming voids (see MPEP 2144.07).  The resulting film would have comprised a cavitated, biaxially stretched polypropylene or polyethylene core layer comprising silica particles.  It is noted that Applicant’s specification discloses that silica is a desiccant [0029].  As such, the silica particles in the core layer of the film of modified Lockhart would have read on the claimed desiccant particles.  The silica particles would have had a particle size of from about 100 nm to 100 µm which overlaps, and therefore renders obvious, the claimed particle size.
Modified Lockhart and Aoyama are both directed towards inorganic filled porous polyolefin packaging films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of the package of modified Lockhart with the teachings of Aoyama by surface treating the silica particles of the core layer with a fatty acid in order to improve dispersibility and arrive at a desired degree of stretchability.  The fatty acid treated silica particles would have read on the surfactant particles that have encapsulated desiccant particles recited in claim 21.
While modified Lockhart does not explicitly disclose that at least some of the desiccant particles are positioned in communication with multiple cavities of the plurality of cavities it is noted that the film of the food packaging pouch of modified Lockhart would have been substantially identical to the claimed package in terms of being a multilayer film comprising a core layer formed from a biaxially stretched polymer film comprising silica particles distributed therein wherein the silica particles have a particle size range which overlaps with the claimed particle size range.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film of the food packaging pouch of modified Lockhart would have intrinsically exhibited the claimed desiccant particles positioned in communication with multiple cavities of the plurality of cavities (see MPEP 2112V).  It is noted that Applicant’s specification does not disclose that any particular processing step or treatment is required in order to arrive at the article of claim 21.  
Regarding claim 24, modified Lockhart does not require the presence of  a metal layer and therefore reasonably teaches a package which is free of a metal layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, US 2004/0115458 (“Kong ’458”)(newly cited) in view of Haedt et al., EP 1685954 A1 (“Haedt”)(newly cited)(copy provided herewith).
Regarding claim 20, Kong ‘458 discloses a package formed from a multilayer sealable/peelable film comprising a core layer disposed (a) disposed between two outer layers (c) wherein the core layer contains a thermoplastic polymer and a cavitating agent [abstract, 0012, 0019]. The cavitating agent is dispersed within the thermoplastic polymer of the core layer (a) by blending [0055, 0071]. The thermoplastic polymer of the core layer (a) may be a polyethylene resin [0019] and may be biaxially oriented [0051]. Kong ‘458 does not teach or suggest that the outer layers (c) are required to comprise a desiccant and therefore reasonably teaches a package in which the interior layer is free of desiccant.
The cavitating agent may be calcium carbonate particles having as size of from about 100 nm to about 10 microns [0051, 0053].  It is noted that Applicant’s specification discloses that calcium carbonate particles are a suitable desiccant for the disclosed invention [0029]. As such, the calcium carbonate particles read on the claimed desiccant particles and the size range taught by Kong ‘458 overlaps, and therefore renders obvious, the claimed size range (see MPEP 2144.05).
Kong ‘458 is silent regarding the package containing a foodstuff.
Haedt discloses a package formed from a multilayer sealable/peelable film [abstract, 0001, 0010].  Haedt teaches using the package for packaging food [0010].
Kong ‘458 and Haedt are both directed towards packaging formed from a multilayer sealable/peelable film.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the packaging of Kong ‘458 to package a food item as taught by Haedt with the expectation of providing a packaged food wherein the package can opened and resealed. The food item in them packaging of modified Kong ‘458 would have read on the claimed foodstuff.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Haedt and Aoyama.
Regarding claim 21 and 24, Kong ‘458 discloses a package formed from a multilayer sealable/peelable film comprising a core layer disposed (a) disposed between two outer layers (c) wherein the cores layer contains a thermoplastic polymer and a cavitating agent [abstract, 0012, 0019]. The cavitating agent is dispersed within the thermoplastic polymer of the core layer (a) by blending [0055, 0071]. The thermoplastic polymer of the core layer (a) may be a polyethylene resin [0019] and may be biaxially oriented [0051]. Kong ‘458 does not teach or suggest that the outer layers (c) are required to comprise a desiccant and therefore reasonably teaches a package in which the interior layer is free of desiccant.
The cavitating agent may be calcium carbonate particles having as size of from about 100 nm to about 10 microns [0051, 0053].  It is noted that Applicant’s specification discloses that calcium carbonate particles are a suitable desiccant for the disclosed invention [0029]. As such, the calcium carbonate in the particles read on the claimed desiccant particles and the size range taught by Kong ‘458 overlaps, and therefore renders obvious, the claimed size range (see MPEP 2144.05).
Kong ‘458 is silent regarding the package container a foodstuff and the calcium carbonate particles being encapsulated by a surfactant. 
Haedt discloses a package formed from a multilayer sealable/peelable film [abstract, 0001, 0010].  Haedt teaches using the package for packaging food [0010].
Aoyama discloses a porous polyolefin packaging film comprising a polyolefin resin and an inorganic filler (abstract, col. 1 line 65-col. 2 lines 21). The inorganic filler may be, inter alia, calcium carbonate (col. 2 lines 35-40).  Aoyama teaches that in view of dispersibilty and stretchability of the film, it is preferable to surface treat the filler with a fatty acid (col. 2 lines 63-58).
Kong ‘458 and Haedt are both directed towards packaging formed from a multilayer sealable/peelable film.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the packaging of Kong ‘458 to package a food item as taught by Haedt with the expectation of providing a packaged food wherein the package can opened and resealed. The food item in them packaging of modified Kong ‘458 would have read on the claimed foodstuff.
Kong ‘458 and Aoyama are both directed towards inorganic filled porous polyolefin packaging films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of the package of Kong ‘458 with the teachings of Aoyama by surface treating the silica particles of the core layer with a fatty acid in order to improve dispersibility and arrive a desired degree of stretchability.  The fatty acid treated silica particles would have read on the claimed surfactant particles that have encapsulated desiccant particles.
While modified Kong ‘458 does not explicitly disclose that at least some of the desiccant particles are positioned in communication with multiple cavities of the plurality of cavities it is noted that the film of the food packaging pouch of modified Kong ‘458 would have been substantially identical to the claimed package in terms of the being a multilayer film comprising a core layer formed from a biaxially stretched polymer film comprising silica particles distributed therein wherein the silica particles have a particle size range which overlaps with the claimed particle size range.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film of the food packaging pouch of modified ‘458 would intrinsically exhibit desiccant particles positioned in communication with multiple cavities of the plurality of cavities (see MPEP 2112V).  It is noted that Applicant’s specification does not disclose that any particular processing step or treatment is required in order to arrive at the article of claim 21.  
Regarding claim 24, modified Kong ‘458 does not teach or suggest that the disclosed packaging is required to comprise a metal layer.  As such, modified Kong ‘458 reasonably teaches a package which is free of a metal layer.

Response to Arguments
Applicant’s arguments filed 16 December 2021with respect to claims 1, 3-14, 16-18, and 20-24 have been considered but are moot in light of the new grounds of rejection set forth which were necessitated by the amendments made to claims 1, 20, and 21 as well as the introduction of new claims 22-24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782